Citation Nr: 0218399	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar disc disease 
as secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
April 1980.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in July 1998 
of the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (the RO) which denied 
entitlement to service connection for lumbar disc disease 
as secondary to the service-connected right knee 
disability.  

The July 1998 rating decision also denied entitlement to 
service connection for a left knee disability as secondary 
to the right knee disability.  The veteran timely 
appealed.  In an August 1999 rating decision, service 
connection was granted for traumatic arthritis of the left 
knee and a 10 percent evaluation was assigned effective 
April 30, 1998.  This issue is no longer on appeal.  
However, In October 1999, the veteran expressed 
disagreement with the effective date of the award of 
service connection for the left knee disability in October 
1999.  However, in a November 2000 statement, the veteran 
withdrew the issue of entitlement to an earlier effective 
date for the award of service connection for the left knee 
disability.  38 C.F.R. § 20.204 (2001). 

The veteran was afforded a hearing before the Board in 
November 2000. 

This matter was remanded to the RO in March 2001.      


FINDING OF FACT

The veteran's lumbar disc disease was not manifested until 
many years after the veteran's period of service, is not 
related to disease or injury in service and is not due to 
the service-connected knee disabilities.   


CONCLUSION OF LAW

The lumbar disc disease was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim for service 
connection for lumbar disc disease as secondary to 
service-connected knee disabilities, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The RO was able to obtain pertinent VA 
treatment records.  The veteran submitted pertinent 
private medical records.  The veteran was afforded VA 
examinations in May 2002 and March 1998.  The veteran was 
afforded a hearing before the Board in November 2000.  As 
noted above, this matter was remanded in March 2001.  In 
April 2001 and February 2002 letters, the RO asked the 
veteran to identify and submit medical records in support 
of his claim.  In May 2001, the veteran's representative 
submitted additional medical evidence.  The veteran did 
not identify any other evidence for the RO to obtain.  The 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and they were notified 
of the evidence needed by the veteran to prevail on the 
claim.  In a February 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The 
Board finds that the VA notified the veteran and the 
veteran's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

Standard of Review

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

The veteran contends that he was first treated for a low 
back disorder in 1996 or 1997.  The veteran contends, in 
essence, that he has walked with an altered gait for 20 
years due to the service-connected right knee and this 
caused his lumbar spine disability.  He contends that Dr. 
M. told him that his back disorder could be related to his 
service-connected right knee disability.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for lumbar disc disease as secondary to 
the service-connected right knee disability.  

There is medical evidence that the veteran currently has 
lumbar disc disease.  The May 2002 VA examination report 
reflects a diagnosis of lumbar disc disease.  

The Board finds that the evidence of record establishes 
that the lumbar spine disability is not proximately due to 
or the result of the service-connected right knee 
disability.  

The medical evidence of record shows that the etiology of 
the lumbar spine disorder is unclear.  The May 2002 VA 
examination report indicates that the examiner reviewed 
the claims folder and examined the veteran.  The examiner 
noted that the veteran had gait disturbance that was 
caused by the service-connected right knee disability.  
The examiner stated that the veteran had a moderately 
antalgic gait and he placed weight on his right knee more 
of the time than on his left knee.  The examiner also 
noted that the veteran used a cane for ambulation.  The 
examiner noted that the veteran had no specific history of 
trauma to his low back and therefore it was impossible to 
say what the exact cause of his lumbar disc disease was.  
The examiner stated that it was unlikely that the lumbar 
disc disease was caused by his knee injuries.  The July 
1998 VA examination report indicates that the examiner 
concluded that the [degenerative] changes in the veteran's 
low back may more likely be secondary to his history of 
playing basketball and a possible remote injury at that 
time rather than being related to the total knee 
replacement which only happened two years ago.  The 
evidence of record indicates that the veteran had played 
basketball in the past.   

The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
of Appeals for Veterans Claims (Court) has declared that 
in adjudicating a claim, the Board has the responsibility 
to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In 
doing so, the Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the VA medical opinions have great 
evidentiary weight.  The VA examiners, as orthopedic 
specialists, are competent to render a medical opinion as 
to the etiology of lumbar disc disease and whether the 
disc disease was caused by a knee disability.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Both 
VA examiners concluded, based upon their medical 
expertise, that the disc disease was not due to the knee 
disabilities.  The VA examiner who performed the May 2002 
VA examination reviewed the veteran's medical records, 
including the service medical records.  Both VA examiners 
examined the veteran; they examined the veteran's lumbar 
spine in addition to the knees.  Factors for assessing the 
probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  In assessing such evidence, 
whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
In the present case, the VA examiners referred to the 
specific evidence or lack of evidence which supported the 
conclusions. 

As noted above, additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen, supra.  In this case, 
the evidence of record shows that it is impossible to 
determine the degree of aggravation of the lumbar spine 
disability which is caused by the service-connected right 
knee disability.  The examiner who performed the May 2002 
VA examination indicated that the service-connected right 
knee disability may cause mild aggravation of the lumbar 
disc disease.  The examiner stated, however, that this 
aggravation appeared to be mild in nature since the 
veteran stated that he did not have back pain everyday and 
he only had pain on certain days.  The examiner noted that 
the veteran indicated that on some days, he had no low 
back pain but if he did a significant amount of walking, 
he had increased low back pain.  The examiner noted that 
this was consistent with patients with lumbar disc disease 
and not specifically with a patient with lumbar disc 
disease and bilateral knee disabilities.  The examiner 
concluded that it was impossible to tell in an examination 
setting exactly what increase of disability would be 
caused by pre and post aggravation of the veteran's lumbar 
disc disease.  The Board observes that the Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  The Board finds that this medical 
opinion as to whether the lumbar spine disability is 
aggravated by the knee disabilities to be inconclusive, 
and it is insufficient to support the veteran's claim.     

The veteran has submitted evidence in support of his 
claim.  He submitted a May 1998 VA X-ray examination 
report which indicates that the veteran had X-ray findings 
of degenerative changes in the lower lumbar level, a right 
knee prosthesis and findings suggesting loose bodies 
within the right knee joint.  On the photocopy of the 
report, there is a handwritten notation "Due to 14 
operations on the right knee (total rkr)."  A July 1998 VA 
treatment record reflects an impression of lumbar disc 
disease and degenerative joint disease of the left and 
right knees.  The examiner noted that the lumbar spine was 
probably related to the service-connected right knee.  

The Board finds that this medical evidence to have limited 
probative value.  It is unclear whether a physician made 
the handwritten notation on the May 1998 treatment record.  
Furthermore, even if it is conceded that the notation was 
made by a physician, the statement still has limited 
probative value.  The reasons and bases for the conclusion 
are not provided.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based 
on history furnished by the claimant and that are 
unsupported by the clinical evidence.  There is no other 
medical evidence of record which supports this conclusion.  
The Board finds that the July 1998 VA treatment record has 
limited probative value for the same reasons.  The Board 
also finds the July 1998 medical opinion that the back 
disorder was "probably" related to the right knee 
disability to be speculative because the examiner did not 
provide a definite causal relationship.  See Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993) (wherein the Court 
held that where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence). 

At the Board hearing in November 2000, the veteran stated 
that Dr. M. had told him that his back disability was 
related to the problems he was having with his knees.  Of 
record is a June 1999 statement from Dr. M.  In this 
statement, Dr. M. provides an opinion as to the 
relationship between the left knee and the right knee 
disabilities.  However, Dr. M. does not provide a 
relationship between the lumbar spine disability and the 
right knee disability.  At the hearing, the veteran's 
representative indicated that the veteran would try to 
obtain a statement from Dr. M.  In May 2002, the veteran 
submitted additional medical evidence from Dr. M which 
consisted of August 1999 and September 1999 treatment 
records.  In these records, Dr. M. did not provide a 
medical opinion of a relationship between the lumbar spine 
and the knee disabilities.  The veteran did not submit any 
other evidence from Dr. M. and did not identify any other 
evidence.  As noted above, in a February 2002 letter, the 
RO had asked the veteran to identify any health care 
providers who have treated him for the lumbar spine 
disability and to complete releases so that the RO would 
be able to obtain the records.  The veteran did not 
identify any other evidence for the RO.  

The veteran's own implied assertions that the low back 
disorder is due to the service-connected right knee 
disability are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent 
to render such an opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

Service connection for lumbar disc disease is not 
warranted on a direct basis. The medical evidence of 
record shows that the veteran did not have a back disorder 
in service.   

An examination in service in February 1980 indicate that 
examination of the spine was normal.  No defects were 
noted in the reports.  The service medical records are 
silent for complaints of a low back disorder.  The medical 
evidence of record does not medically relate the low back 
disorder to the veteran's period of service.  And, because 
there is no evidence that degenerative disease (arthritis) 
was manifested within the first year after service, 
service connection may not be presumed under 38 C.F.R. 
§§ 3.307, 3.309.

The record shows that the lumbar disc disease was first 
manifested in May 1998.  A May 1998 X-ray examination 
report shows findings of degenerative changes at the lower 
lumbar level.  

The Board finds that the preponderance of the evidence 
shows that the lumbar disc disease is not due to the 
service-connected right knee disorder, was not incurred in 
service and is not related to the veteran's period of 
service.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), the Federal Circuit indicated that a veteran 
seeking disability benefits must establish the existence 
of a disability and a connection between the veteran's 
service and the disability.  In the present case, there is 
no evidence of a medical relationship between the back 
disability and the veteran's period of service.   

After consideration of all the evidence, the Board finds 
that the veteran's lumbar disc disease is not due to a 
service-connected right knee disorder and was not incurred 
in service and is not associated with the veteran's period 
of service.  The preponderance of the evidence is against 
the claim for service connection for lumbar disc disease 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim for service connection for 
lumbar disc disease, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a lumbar disc disease is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

